In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 14‐3019

CALVIN DAVIS,
                                                Petitioner‐Appellant,

                                  v.


UNITED STATES OF AMERICA,
                                                Respondent‐Appellee.

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division.
           No. 3:14‐cv‐50124— Frederick J. Kapala, Judge. 


    ARGUED JANUARY 4, 2016 — DECIDED MARCH 15, 2016


   Before BAUER, ROVNER, and WILLIAMS, Circuit Judges.

    ROVNER, Circuit Judge.  Calvin Davis pleaded guilty in 2010
to  a  narcotics  conspiracy  charge  pursuant  to  a  written  plea
agreement  providing  that  he  would  be  sentenced  to  a  term
equal  to  66  percent  of  either  the  low  end  of  the  sentencing
range advised by the Sentencing Guidelines or the statutory
minimum term, whichever was greater. See Fed. R. Crim. P.
11(c)(1)(C). Davis expected to receive a prison term of no more
2                                                      No. 14‐3019

than  80  months.  However,  the  Guidelines  range  as  subse‐
quently calculated by the probation officer and adopted by the
district court turned out to be much longer than the parties had
expected it would be. The court ultimately ordered Davis to
serve 172 months in prison, a term that was equal to 66 percent
of the low end of the Guidelines range and therefore consistent
with the plea agreement, but more than twice what the parties
had  anticipated  when  they entered  into that agreement.  No
appeal was filed from the sentence. But more than four years
later,  following  the  Supreme  Court’s  decision  in  Alleyne  v.
United States, 133 S. Ct. 2151 (2013), Davis filed a motion under
28  U.S.C.  §  2255  contending  that  he  was  entitled  to  relief
because the judge’s sentencing findings regarding his criminal
history had increased the statutory minimum term of impris‐
onment. He also asserted, among other claims, that his attor‐
ney was ineffective in advising him about the consequences of
his plea (including the likely sentence) and in failing to file a
notice  of  appeal  following  his  sentencing.  The  district  court
dismissed the motion, reasoning that Davis had no viable claim
under  Alleyne  given  that  the  Supreme  Court  has  not  yet
declared  that  decision  applicable  retroactively  on  collateral
review, and that Davis’s other claims were untimely. We agree
and affirm the district court’s judgment.
                                 I.
   In 2008, Davis became involved with a Rockford, Illinois
drug  ring  led  by  Hollis  Daniels  that  trafficked  primarily  in
heroin and occasionally crack cocaine. See United States v. Block,
705 F.3d 755, 758 (7th Cir. 2013) (describing the organization).
His  duties  included  picking  up  heroin  from  a  supplier  in
Chicago, dropping off the raw heroin to other conspirators for
No. 14‐3019                                                     3

dilution  and  packaging,  supplying  street‐level  dealers  with
25‐count retail packages of heroin, and collecting the proceeds
of their sales. The organization distributed approximately 700
grams  of  heroin  per  week.  Davis  was  stopped  and  arrested
while on his way to complete a pre‐arranged delivery of heroin
to  someone  who  was,  unbeknownst  to  him,  a  confidential
informant; he had 80 grams of heroin in his possession. After
he was charged in Illinois state court, he began to cooperate
with federal and state agents investigating the Hollis organiza‐
tion, became a confidential informant, and over the course of
the next year wore a recording device to capture other mem‐
bers of the organization discussing their illegal activities. The
investigation culminated in a second superseding indictment
charging  Davis  and  14  others  with  conspiring  to  distribute
(and to possess with the intent to distribute) more than one
kilogram of heroin and 50 grams of crack cocaine, among other
offenses. See 21 U.S.C. §§ 841(a)(1), 846. 
    Davis pleaded guilty to the conspiracy charge pursuant to
a written plea agreement. Davis agreed to continue cooperat‐
ing with the government and to provide truthful testimony in
any subsequent proceeding. In exchange for his assistance, the
government agreed to ask the court to depart downward from
either the applicable statutory minimum term of imprisonment
or the low end of the advisory range specified by the Sentenc‐
ing  Guidelines,  whichever  was  higher,  and  to  impose  a
sentence  equal  to  66  percent  of  that  term.  See  18  U.S.C.
§  3553(e);  U.S.S.G.  §  5K1.1.  Because  the  drug  conspiracy
involved  more  than  one  kilogram  of  heroin,  Davis  was
presumptively subject to a statutory minimum sentence of 10
years. See 21 U.S.C. § 841(b)(1)(A)(i). The agreement expressly
4                                                             No. 14‐3019

acknowledged that minimum term as well as the maximum
possible term of life imprisonment. See R. 300 at  4  ¶ 8a & 7
¶ 10d.1 However, given what the attorneys knew about Davis’s
criminal  history,  both  parties  anticipated  that  Davis  would
have only one criminal history point (resulting in a criminal
history of I) and that he would consequently be eligible for a
sentence below the statutory minimum. See 18 U.S.C. § 3553(f);
U.S.S.G. § 5C1.2(a)(1). Based on their preliminary Guidelines
calculations,  the  parties  also  anticipated  that  the  advisory
Guidelines range would be 108 to 135 months. In accordance
with  the  Government’s  agreement  to  seek  a  downward
departure to 66 percent of either the low end of that range (i.e.,
approximately 71 months) or of the statutory 10‐year minimum
(roughly  79  months),  whichever  was  greater,  the  parties
expected the recommended sentence  to  be no  more  than 80
months. This was a Rule 11(c)(1)(C) agreement, so provided
that the government found Davis’s cooperation to be sufficient
and  made  the  departure  motion,  the  district  court,  having
accepted the agreement, was obliged to sentence Davis to 66%
of either the Guidelines minimum or statutory minimum term. 
    The agreement recognized in several ways, however, that
the parties’ Guidelines calculations were preliminary and that
both  the  Guidelines  range  and  the  final  sentence  might
ultimately turn out to be different than the parties assumed at
the time they entered into the agreement. Thus, in recounting
the parties’ calculations as to Davis’s criminal history and the


1
    Citations to the record in Davis’s criminal prosecution take the form of
“R. ___.” Citations to the record in Davis’s section 2255 proceeding take the
form of “2255 R. ___.”
No. 14‐3019                                                      5

anticipated  Guidelines  range,  for  example,  the  agreement
noted  that  the  calculations  were  “based  on  the  facts  now
known to the government.” R. 300 at 6 ¶ 10(c) & (d). More to
the point, the agreement expressly recognized that the parties’
Guidelines  calculations  were  tentative,  that  the  calculations
might change following the probation officer’s investigation,
and that any such changes would not constitute a basis for a
withdrawal of Davis’s guilty plea:
     Defendant  and  his  attorney  and  the  government
     acknowledge that the above Guideline calculations
     are  preliminary  in  nature,  and  are  non‐binding
     predictions upon which neither party is entitled to
     rely. Defendant understands that further review of
     the facts or applicable legal principles may lead the
     government to conclude that different or additional
     Guideline provisions apply in this case. Defendant
     understands that the Probation Office will conduct
     its own investigation and that the Court ultimately
     determines the facts and law relevant to sentencing,
     and that the Court’s determinations govern the final
     Guideline  calculation. Accordingly, the validity of
     this Agreement is not contingent upon the probation
     officer’s or the Court’s concurrence with the above
     calculations, and defendant shall not have a right to
     withdraw his plea on the basis of the Court’s rejec‐
     tion of these calculations.
R. 300 at 7 ¶ 10e. The agreement similarly acknowledged that
any errors in correcting or interpreting the Guidelines could be
corrected by either party prior to sentencing, and again stated
that “[t]he validity of this Plea Agreement will not be affected
6                                                                No. 14‐3019

by such corrections, and defendant shall not have a right to
withdraw his plea, nor the government the right to vacate this
Plea Agreement, on the basis of such corrections.” R. 300 at 7
¶10f.  Finally,  the  agreement  acknowledged  that  no  threats,
promises or representations had been made nor agreements
reached, other than those set forth in the plea agreement itself,
to cause Davis to plead guilty. R. 300 at 16 ¶ 28. In signing the
agreement, Davis acknowledged that he had read, understood,
and accepted its terms. R. 300 at 17 ¶ 29.
    As  it  turned  out,  the  probation  officer’s  presentence
investigation and report produced Guidelines calculations that
were much less favorable to Davis than those set forth in the
plea  agreement.  Davis  previously  had  served  in  the  United
States  Army,  and  after  receiving  his  military  records,  the
probation  officer  learned  that  Davis  had,  contrary  to  his
representation to her, been discharged from the Army on other
than  honorable  terms2  and  had  a  disciplinary  record  that
included convictions at a general court martial (pursuant to his
guilty plea) for the military offenses of fraudulent enlistment,
bigamy, attempted bigamy, and adultery and a 30‐month term
of confinement for those offenses. That record increased the
number of points in Davis’s criminal history, disqualifying him
for  a  sentence  below  the  10‐year  statutory  minimum,  and
placed him into a criminal history category of III. Furthermore,
because Davis had, in the probation officer’s view, misrepre‐


2
    The probation officer characterized Davis’s discharge as dishonorable.
Davis’s counsel represents that, upon further investigation, it appears that
Davis  actually  received  a  so‐called  “bad  conduct”  discharge,  which  is  a
somewhat less serious, although still negative, form of discharge. 
No. 14‐3019                                                                        7

sented  the  circumstances  of  his  military  discharge  and  his
disciplinary history,3 the presentence report recommended that
his offense level be increased by two levels pursuant to section
3C1.1 for obstruction of justice.4 Yet another unanticipated two‐
level  increase  was  proposed  for  the  firearms  that  had  been
possessed  by  Davis’s  co‐conspirators.  See  U.S.S.G.
§ 2D1.1(b)(1).5 The various changes resulted in a Guidelines
sentencing range of 262 to 327 months. 
    When Davis was sentenced on October 13, 2010, the district
court  adopted  the  Guidelines  calculations  set  forth  in  the
presentence  report.  Judge  Kapala  acknowledged  that  the
resulting  sentencing  range  was  higher  than  the  parties  had
anticipated in the plea agreement, but attributed the bulk of the
difference to the fact that “the attorneys did not anticipate that


3
    The probation officer also noted that Davis had failed to appear at a
meeting convened to discuss the discrepancy, but the district court did not
consider that absence when it imposed the enhancement for obstruction of
justice. R. 875 at 9, 11. 

4
    Counsel suggests that because Davis served more than one term in the
military,  Davis  may  have  been  confused  as  to  which  discharge  the
probation officer was asking him about rather than deliberately attempting
to misrepresent the circumstances of his discharge. However, any error as
to the enhancement for obstruction of justice would fall within the scope of
the appeal and collateral relief waiver we discuss below. The same is true
with respect to counsel’s additional representation that Davis had disclosed
and discussed his bigamy conviction with the probation officer. 

5
       The  probation  officer  and  the  district  judge  agreed  that  despite  the
enhancement for obstruction of justice, Davis should still receive credit for
acceptance of responsibility given the extent of his cooperation with and
assistance to the government. See U.S.S.G. § 3E1.1, comment. (n.4). 
8                                                             No. 14‐3019

[Davis] would lie to the probation officer [and], unfortunately,
the  defendant  brought  the  consequences  of  that  lie  upon
himself.” R. 875 at 26. Consistent with its obligations under the
plea agreement, the government moved the court pursuant to
section 5K1.1 to depart downward and impose a sentence at 66
percent of the low end of the advisory Guidelines range (which
was obviously higher than the statutory minimum). The judge
granted the motion and ordered Davis to serve a prison term
of 172 months.6 
    Davis did not appeal from the sentence imposed. Indeed,
in the plea agreement, Davis had largely waived his right to
both appeal his conviction and sentence and to seek collateral
relief under section 2255:
      Waiver  of  appellate  and  collateral  rights.  Defen‐
      dant further understands he is waiving all appellate
      issues  that  might  have  been  available  if  he  had
      exercised his right to trial. Defendant is aware that
      Title 28, United States Code, Section 1291, and Title
      18, United States Code, Section 3742, afford a defen‐
      dant  the  right  to  appeal  his  conviction  and  the
      sentence  imposed.  Acknowledging  this,  if  the
      government  makes  a  motion  at  sentencing  for  a
      downward  departure  pursuant  to  Sentencing
      Guideline § 5K1.1, defendant knowingly waives the
      right to appeal his conviction, any pre‐trial rulings


6
    On September 22, 2015, Davis’s sentence was reduced by agreement to
138 months pursuant to Guidelines amendment 782, which lowered the
offense level for his narcotics‐related offense. See 18 U.S.C. § 3582(c)(2). 
No. 14‐3019                                                         9

     by the Court, and any part of the sentence (or the
     manner  in  which  that  sentence  was  determined),
     including any term of imprisonment and fine within
     the maximums provided by law, in exchange for the
     concessions made by the United States in this Plea
     Agreement.  Defendant  also  waives  his  right  to
     challenge  his  conviction  and  sentence,  and  the
     manner in which the sentence was determined, and
     (in any case in which the term of imprisonment and
     fine are within the maximums provided by statute)
     his  attorney’s  alleged  failure  or  refusal  to  file  a
     notice  of appeal,  in  any  collateral attack or  future
     challenge,  including  but  not  limited  to  a  motion
     brought under Title 28, United States Code, Section
     2255. The waiver in this paragraph does not apply to
     a claim of involuntariness, or ineffective assistance
     of counsel, which relates directly to this waiver or to
     its negotiation, nor does it prohibit defendant from
     seeking a reduction of sentence based directly on a
     change in the law that is applicable to defendant and
     that,  prior  to  the  filing  of  defendant’s  request  for
     relief, has been expressly made retroactive by an Act
     of  Congress,  the  Supreme  Court,  or  the  United
     States Sentencing Commission.
R. 300 at 12‐13 ¶ 19b.
    On May 31, 2014, Davis submitted his pro se motion for
relief under section 2255. As relevant here, the motion attacked
his  guilty  plea  and  sentence  on  three  grounds.  First,  Davis
alleged  that  he  was  deprived  of  the  effective  assistance  of
counsel when, at the time of his guilty plea, his lawyer “grossly
10                                                      No. 14‐3019

misinformed”  him  as  to  the  potential  sentence  he  could
receive. 2255 R. 1 at 9. Second, Davis contended that the district
court ran afoul of the Supreme Court’s subsequent decision in
Alleyne by subjecting him to an enhanced minimum term of
imprisonment based on facts not charged in the indictment or
found  by  a  jury.  Third,  Davis  asserted  that  his  counsel  was
ineffective when he failed to file a notice of appeal from his
conviction and sentence despite Davis’s instruction to do so. 
    The district court dismissed Davis’s section 2255 request on
its own motion as untimely. 2255 R. 3. The court noted that
under section 2255(f), Davis had one year from the date his
conviction became final to file his motion. Davis’s conviction
became final on October 27, 2010, after the 14‐day period in
which  to  file  an  appeal  from  his  conviction  and  sentence
expired;  Davis  thus  had  until  October  27,  2011,  to  file  his
request for collateral relief. Yet, Davis did not file the motion
until May 31, 2014, more than three and one‐half years later.
The court found no merit to Davis’s contention that his motion
was nonetheless timely because it was filed within one year of
the  Supreme  Court’s  Alleyne  decision,  because  the  Supreme
Court  had  not  yet  declared  that  decision  retroactively
applicable to cases on collateral review. See Simpson v. United
States,  721  F.3d  875,  876  (7th  Cir.  2013).  Davis  subsequently
asked the district court to reconsider the dismissal, which the
district court declined to do. 
    We granted Davis a certificate of appealability with respect
to the claim that his counsel was ineffective for failing to file a
notice of appeal, and we also appointed counsel to represent
Davis in this appeal. In briefing the appeal, Davis’s counsel has
addressed  other  aspects  of  Davis’s  request  for  relief  under
No. 14‐3019                                                            11

section 2255, which may be construed as an implicit request to
expand  the  certificate  of  appealability.  It  is  not  strictly
necessary for us to rule on that request because, as we explain
below,  the  district  court  correctly  concluded  that  Davis’s
section 2255 motion was untimely.
                                   II.
    We would be remiss if we did not begin our analysis by
noting the first and most obvious potential obstacle to relief for
Davis, which is his waiver of the right to appeal his conviction
and sentence and to seek collateral relief under section 2255.
We  have  repeatedly  enforced  such  waivers  in  the  face  of
claims, not unlike Davis’s, that a defendant was sentenced to
a term of imprisonment significantly greater than he was led
to  expect  at  the  time  of  his  guilty  plea.  See  United  States  v.
Smith,  759  F.3d  702,  707  (7th  Cir.)  (“There  is  no  doubt  a
defendant may waive his right to challenge a sentence not yet
imposed  …  .”)  (collecting  cases),  cert.  denied,  135  S.  Ct.  732
(2014); United States v. Henry, 702 F.3d 377, 380 (7th Cir. 2012)
(“unanticipated sentences do not create grounds for negating
the terms of a plea agreement”) (quoting United States v . Sines,
303 F.3d 793, 799 (7th Cir. 2002)). Davis does not suggest that
the waiver itself was involuntary on his part or the product of
ineffective assistance of counsel—a claim that the waiver itself
authorizes—but  he  attempts  to  argue  that  the  grossly
inaccurate  advice  his  attorney  allegedly  gave  him  as  to  the
potential sentence casts the knowing and voluntary nature of
the entire plea agreement, and his guilty plea, into doubt. See
Smith, 759 F.3d at 707 (“The sole type of ineffectiveness claim
we  have  said  that  a  defendant  may  not  waive  is  an
ineffectiveness claim having to do with the waiver (or the plea
12                                                        No. 14‐3019

agreement as a whole) and its negotiation.”) (citing Hurlow v.
United States, 726 F.3d 958, 964‐66 (7th Cir. 2013)); see also Solano
v. United States, — F.3d —, 2016 WL 456204, at *3 (7th Cir. Feb.
5,  2016)  (“The  appeal  waiver  stands  or  falls  with  the  plea
agreement.”)  (citing  United  States  v.  Behrman,  235  F.3d  1049,
1051 (7th Cir. 2000)). Davis insists that he never would have
entered into the plea agreement had he realized he could be
sentenced to a term above the statutory minimum of 10 years.
See generally Morales v. Boatwright, 580 F.3d 653, 659 (7th Cir.
2009) (citing Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 370
(1985)). 
     His claim of involuntariness is difficult to square with the
terms  of  the  plea  agreement.  As  we  have  discussed,  the
agreement  expressly  noted  that  the  Guidelines  calculations
reflected in the agreement were preliminary, that they might
change following the presentence investigation, and that “the
validity  of  this  Agreement  is  not  contingent  upon  the
probation officer’s or the Court’s concurrence with the above
calculations,”  R.  300  at  7  ¶  10e,  all  of  which  is  incongruous
with  Davis’s  alleged  reliance  upon  the  sentencing  range  set
forth  in  the  agreement.  Similar  admonishments  likely  were
given  to  Davis  at  his  change‐of‐plea  hearing,  although  a
transcript of that hearing is not part of the record in this appeal
or  in  the  underlying  criminal  case.  That  transcript,  coupled
with the admonishments and acknowledgments in the written
plea agreement itself, might well doom Davis’s after‐the‐fact
claim of involuntariness. See Nunez v. United States, 495 F.3d
544,  545‐46  (7th  Cir.  2007),  cert.  granted,  judgment  vacated,  &
remanded on other grounds, 554 U.S. 911, 128 S. Ct. 2990 (2008);
see also Nunez v. United States, 546 F.3d 450, 452 (7th Cir. 2008)
No. 14‐3019                                                          13

(noting that this portion of the original opinion was beyond the
scope of the Supreme Court’s remand). In any case, we need
not address the validity of the plea agreement and its waiver
provision  further,  as  we  agree  with  the  district  court  that
Davis’s section 2255 motion fails on other grounds.
    We  start  with  the  Alleyne  claim.  Indubitably,  this  claim,
which is based on a change in law post‐dating Davis’s plea and
sentence,  is  one  that  is  not  barred  by  the  plea  agreement’s
waiver. R. 300 at 13 ¶ 19b; see also § 2255(f)(3). But there are,
nonetheless, multiple problems with the claim. Alleyne holds
that  any  factual  determination  that  increases  the  statutory
mandatory minimum term to which a defendant is subject (in
that case, the fact that a defendant “brandished” a gun) must
be charged in the indictment and proven beyond reasonable
doubt to the factfinder. 133 S. Ct. at 2161‐63. It is, first of all, not
at all clear why Alleyne is of any help to Davis. He was subject
to a 10‐year statutory minimum based on the amount of heroin
involved  in the trafficking conspiracy—an  amount that was
charged in the indictment and to which he pleaded guilty. So
the  minimum  term  was  not  the  result  of  any  determination
made  by  Judge  Kapala  at  sentencing.  Perhaps  Davis  could
assert a variant of an Alleyne claim in the sense that it was the
judge’s  findings  as  to  his  criminal  history  (including  his
convictions in  the  military court martial)  that  rendered him
ineligible  for  a  below‐minimum  sentence.  See  §  5C1.2(a)(1).
Davis himself points this out in a footnote in his opening brief.
Davis Br. at 12 n.3. The problem with this variant, however, is
that criminal history findings are generally exempt from the
Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000), line
of precedents entitling a defendant to a formal charge and a
14                                                                     No. 14‐3019

trial  on  facts  that  expose  him  to  harsher  penalties.  See
Almendarez‐Torres v. United States, 523 U.S. 224, 118 S. Ct. 1219
(1998). And the Supreme Court in Alleyne itself said that it was
“not revisit[ing]” the holding of Almendarez‐Torres. 133 S. Ct. at
2160 n.1. See United States v. Long, 748 F.3d 322, 329 (7th Cir.)
(enhanced  mandatory  minimum  properly  applied
notwithstanding  that  findings  as  to  prior  convictions  that
triggered the enhancement were made by judge rather than
jury), cert. denied, 134 S. Ct. 2832 (2014). But, in any case, the
clearest impediment to the Alleyne claim is the one that Judge
Kapala  cited:  the  Supreme  Court  has  not  held  that  Alleyne
applies retroactively to cases on collateral review. Our decision
in  Simpson  notes  that  it  is  only  the  Supreme  Court  that  has
authority to declare Alleyne retroactive, 721 F.3d at 876, and
unless and until it does so, Davis cannot claim the benefit of
Alleyne  in  a  2255  motion.  See  also  Crayton  v.  United  States,
799 F.3d 623, 624 (7th Cir.), cert. denied, 136 S. Ct. 424 (2015);
Walker v. United States, 810 F.3d 568, 574 (8th Cir. 2016) (“every
circuit to consider this issue has concluded that Alleyne does
not apply retroactively”) (collecting cases). The district court
was thus on firm ground in dismissing this claim.7

7
       Davis  suggests  that  he  should  be  able  to  claim  the  benefit  of  Alleyne
without the Supreme Court first declaring Alleyne retroactive because his
case never had the airing that it would have had in a direct appeal (whether
as  a  result  of  the  appeal  waiver  in  the  plea  agreement  or  his  attorney’s
alleged ineffectiveness in not filing an appeal). Davis Br. at 18‐19. But one
has nothing to do with the other. Alleyne was decided several years after
Davis’s  conviction  became  final.  And  as  our  decision  in  Simpson  makes
clear, we simply do not have the authority to declare Alleyne applicable
retroactively on collateral review—only the Supreme Court has that power.
                                                                        (continued...)
No. 14‐3019                                                          15

    This  brings  us  to  the  timeliness  of  the  other  claims
presented  in  Davis’s  section  2255  motion.  Section  2255(f)
imposes  a  one‐year  time  limit  on  the  claims  asserted  in  a
section 2255 motion. Although that period may have begun at
different times for different aspects of Davis’s 2255 motion, we
cannot discern a scenario under which any of the other claims
were timely. To the extent Davis is complaining of errors made
at his sentencing or his attorney’s ineffectiveness with respect
to the plea agreement, those claims were known to Davis at the
time his conviction became final—which as the district court
noted, was on October 27, 2010, when the 14‐day time to file an
appeal from his conviction and sentence expired. Thus, Davis
had  until  October  27,  2011,  to  seek  collateral  relief  on  those
claims.  See  §  2255(f)(1).  As  to  claims  based  on  subsequent
changes in Supreme Court jurisprudence, the period begins to
run on the date that the Supreme Court recognizes a right or
(as  relevant  here)  deems  the  right  applicable  to  cases  on
collateral review. See § 2255(f)(3). With respect to the claim of
attorney ineffectiveness based on the failure of Davis’s counsel
to follow his instruction and file a timely appeal following his
sentencing, we may assume that Davis did not immediately
realize, at the conclusion of the 14‐day period in which such an
appeal could have been filed, that his counsel had, in fact, filed
no appeal. Still, our cases recognize that a defendant bears a
duty of diligence in monitoring the status of his appeal. See
Ryan  v.  United  States,  657  F.3d  604,  607‐08  (7th  Cir.  2011);
Montenegro v. United States, 248 F.3d 585, 592‐93 (7th Cir. 2001),


7
   (...continued)
721 F.3d at 876.
16                                                             No. 14‐3019

overruled  in  part  on  other  grounds  by  Ashley  v.  United  States,
266 F.3d 671, 674‐75 (7th Cir. 2001). The limited record before
us does not indicate when Davis learned that his counsel had
not filed an appeal, but under no circumstance can we imagine
that, in the exercise of due diligence, it could have taken Davis
more  than  three  years  to  discover  that  fact.  See  §  2255(f)(4)
(specifying that for claims based on newly discovered facts,
one‐year  period  begins  to  run  when  those  facts  could  have
been discovered in the exercise of due diligence). In any case,
the sole basis on which Davis has argued that this claim and
the  other  claims  he  has  included  in  his  section  2255  motion
apart from the Alleyne claim is the fact that the Alleyne claim
itself is timely, having been filed within one year of the Alleyne
decision.  But  as  every  other  circuit  to  have  considered  the
question has concluded, and we now hold,8 the timeliness of
each claim asserted in either a section 2255 motion or a petition
challenging a state‐court conviction under  28 U.S.C. § 22549
must be considered independently. See DeCoteau v. Schweitzer,
774  F.3d  1190,  1192  (8th  Cir.  2014);  Capozzi  v.  United  States,
768  F.3d  32,  33  (1st  Cir.  2014)  (per  curiam),  cert.  denied,  135
S. Ct. 1476 (2015); Zack v. Tucker, 704 F.3d 917, 926 (11th Cir.
2013) (en banc); Prendergast v. Clements, 699 F.3d 1182, 1186‐88
(10th Cir. 2012); Mardesich v. Cate, 668 F.3d 1164, 1169‐71 (9th
Cir.  2012);  Bachman  v.  Bagley,  487  F.3d  979,  982‐84  (6th  Cir.
2007);  Fielder  v.  Varner,  379  F.3d  113,  117‐22  (3d  Cir.  2004)


8
    We previously left this question open. Taylor v. Michael, 724 F.3d 806, 810
n.3 (7th Cir. 2013).

9
    See 28 U.S.C. § 2241(d)(1), setting forth time limits for a petition under
section 2254 which parallel those of section 2255(f). 
No. 14‐3019                                                               17

(Alito, J.); see also Stallings v. Williams, 2015 WL 1003918, at *3
(S.D. Ill. Mar. 4, 2015), appeal filed (7th Cir. Aug. 26, 2015) (No.
15‐2827); Jefferson v. Duncan, 2015 WL 249646, at *4 n.4 (N.D. Ill.
Jan. 16, 2015); Harris v. Polley, 2014 WL 5025767, at *6 (C.D. Ill.
Oct. 7, 2014); Steele v. Lemke, 2014 WL 148742, at *3 (N.D. Ill.
Jan. 14, 2014); Judkins v. Hardy, 2013 WL 2156038, at *4‐*5 (N.D.
Ill. May 17, 2013); Ramos v. Trancoso, 2010 WL 3025013, at *2‐*3
(N.D. Ill. Aug. 2, 2010). The simple fact that Davis might have
one  timely  claim  to  make  under  section  2255  based  on  a
Supreme  Court  precedent  issued  years  after  his  conviction
otherwise  became  final  does  not  allow  him  to  tack  on
additional, otherwise untimely claims to that one timely claim.
Davis asserts that all of his claims are intertwined, but that is
true  only  in  the  sense  that  they  all  generally  relate  to  his
sentence, and that is not enough to deem them all timely. The
Supreme Court’s 2013 decision in Alleyne—which in any case
we have said is not a basis for relief to Davis— does not render
his other claims timely.10 




10
     Davis has suggested in his reply brief that the government breached the
plea agreement by advocating for the sentencing enhancements (including
the enhancement for obstruction of justice) that substantially lengthened the
advisory Guidelines range. See Davis Reply at 7‐8. We find nothing in the
plea agreement that bars the government from agreeing with enhancements
proposed by the probation officer, however. See R. 300 at 7 ¶ 10e. And, of
course, the government did move for the section 5K1.1 departure from the
bottom of the Guidelines range as anticipated by the agreement.
18                                                No. 14‐3019

                             III. 
   For all of the reasons we have discussed, the district court
properly denied/dismissed Davis’s section 2255 motion.
                                                  AFFIRMED